In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 13‐1481 
JULIA HUTT, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

ABBVIE PRODUCTS LLC, 
                                                          Defendant‐Appellee. 
                                  ____________________ 

              Appeal from the United States District Court for the 
               Northern District of Indiana, Fort Wayne Division. 
              No. 1:10cv204 JVB — Joseph S. Van Bokkelen, Judge. 
                                  ____________________ 

         ARGUED DECEMBER 4, 2013 — DECIDED JULY 7, 2014  
                    ____________________ 

      Before FLAUM, EASTERBROOK, and TINDER, Circuit Judges. 
   TINDER,  Circuit  Judge.  Plaintiff‐Appellant  Julia  Hutt  ap‐
peals the district court’s grant of summary judgment for De‐
fendant‐Appellee  Solvay  Pharmaceuticals1  on  her  Age  Dis‐


                                                 
1 Solvay Pharmaceuticals, Inc. and its successor in interest, Abbott Prod‐

ucts,  Inc.,  are  now  known  as  AbbVie  Products,  LLC.  Throughout  this 
opinion  we  refer  to  the  Defendant‐Appellee  as  Solvay  Pharmaceuticals, 
2                                                        No. 13‐1481 

crimination  in  Employment  Act  (“ADEA”)  retaliation  and 
discrimination  claims,  and  her  state  law  claim  asserting  a 
violation  of  the  Indiana  Wage  Payment  Statute.  We  affirm 
the judgment of the district court.  
                                                    I 
    Hutt joined Solvay Pharmaceuticals as a sales representa‐
tive in January 2001. She worked until 2007 with a supervi‐
sor who had recruited her to Solvay from a different compa‐
ny.  Despite  earning  satisfactory  ratings  in  most  categories, 
the supervisor repeatedly informed Hutt that she needed to 
improve  her  punctuality  and  consistency  in  submitting  in‐
ternal  reports.  For  example,  her  2004  performance  evalua‐
tion notes that Hutt’s “lack of organization and administra‐
tion problems are becoming the major focus of [her] perfor‐
mance.” When her first supervisor retired, Brian Lozen was 
appointed  the  new  Indianapolis  sales  district  manager  by 
Jeff  Westfall,  himself  a  newly‐appointed  regional  manager. 
Hutt’s  lawsuit  concerns  three  years  of  work  under  Lozen 
and Westfall—from 2008 to 2011—so we detail the course of 
her employment over those years. Because we are reviewing 
the  grant  of  summary  judgment  against  Hutt,  we  construe 
the  facts  in  the  light  most  favorable  to  her.  See  Andrews  v. 
CBOSCS West, Inc., 743 F.3d 230, 232 (7th Cir. 2014). 
            A. HR Call and Informal Warning 
   One  of  Lozen’s  first  acts  as  the  district  manager  was  to 
ask for his employees’ dates of birth. It appears that from the 
early days of Lozen’s tenure, he and Hutt had friction. When 

                                                 
the name of the predecessor company and the entity that employed Hutt, 
for consistency with the district court’s opinion. 
No. 13‐1481                                                         3 

several types of new software for internal accounting of ex‐
pense reports and time off were introduced, Hutt requested 
training assistance for the software, but did not receive a re‐
sponse from Lozen. She did not complete those reports. On 
March  19,  2008—three  months  into  Lozen’s  tenure—John, 
the Plaintiff‐Appellant’s husband, called Solvay’s human re‐
sources department to voice his concerns about the Plaintiff‐
Appellant’s stress and depression. He stated that part of the 
problem  was  the  way  that  Lozen  and  Westfall  treated  her. 
Two  days  after  John’s  HR  call,  Lozen  phoned  Hutt  at  her 
home  and  spoke  at  some  length—38  minutes—to  strongly 
express  his  displeasure  with  her  complaint  to  HR.  A  week 
after  the  call  to  HR,  Lozen  and  Westfall  placed  Hutt  on  an 
Informal  Warning  Status  and  issued  a  Performance  Im‐
provement Plan (“PIP”). The PIP required Hutt to finish her 
uncompleted administrative tasks within the next five days, 
by  March  31,  when  the  company’s  national  sales  meeting 
was  scheduled  to  start.  Lozen  approved  a  computer  trainer 
to help Hutt with the new software the same day Hutt was 
placed on warning status. Hutt completed some, but not all, 
of her incomplete tasks by the time the national sales meet‐
ing began. 
       B. 2008 National Sales Meeting and Formal Warn‐
          ing 
    By  all  accounts,  the  2008  national  sales  meeting  was 
eventful.  At  least  twice,  Lozen  forcibly  grabbed  Hutt’s  arm 
to stop her from leaving a room. Hutt also states that five or 
seven  drunken  male  employees  harassed  and  groped  her, 
including  one  man  who  touched  her  face  and  leg,  and 
burned her skirt with his cigarette, though she did not report 
this incident. Solvay counters that Hutt behaved inappropri‐
4                                                        No. 13‐1481 

ately  at  the  national  sales  meeting.  At  some  point,  Hutt 
locked  a  colleague  out  on  a  hotel  patio  as  a  practical  joke. 
Two  sales  representatives  informed  Lozen  that  Hutt  had 
stated that Lozen and Westfall had engaged in a homosexual 
relationship,  that  Hutt  planned  to  get  Lozen  fired  and  sue 
Solvay to make money, and that she was soliciting collabora‐
tion from her colleagues to assist in her efforts. Unrelated to 
the national meeting, several other employees complained to 
Westfall  and  Lozen  about  Hutt’s  unprofessional  and  inap‐
propriate  behavior.  Lozen  received  emails  in  which  a  sister 
company’s sales representatives alleged Hutt was providing 
too many samples to doctors, arriving late to lunches or can‐
celling  appointments,  scheduling  appointments  with  physi‐
cians  under  the  names  of  the  other  company’s  sales  repre‐
sentatives,  and  making  unprofessional  statements  to  cus‐
tomers. 
    On  April  28,  2008,  Westfall  and  Lozen  placed  Hutt  on  a 
Formal Record of Warning and another PIP. They stated that 
Hutt  had  still  not  complied  with  all  of  the  requirements  of 
the March PIP because several reports were still uncomplet‐
ed, and that this highlighted her administrative deficiencies. 
They  also  cited  her  unprofessional  conduct,  her  disruptive 
behavior  at  the  Orlando  conference,  and  her  inappropriate 
behavior towards the sister company’s employees as reasons 
for her formal warning. The PIP required Hutt to submit her 
expenses  and  out‐of‐territory  time  on  a  set  schedule.  Sales 
representatives on formal or final written warning are ineli‐
gible  for  bonus  compensation,  according  to  Solvay’s  incen‐
tive compensation general handbook. 
   Hutt took a medical leave one week after being placed on 
formal warning; she was on leave for seven weeks, through 
No. 13‐1481                                                          5 

July 28. In response, Solvay extended the expiration date of 
Hutt’s warning  to September 18, 2008, to ensure she served 
the full term of her formal warning. 
       C. Final Warning and Discipline of Craig King 
   When Hutt returned  from leave, further trouble ensued: 
Solvay claims that Hutt cancelled numerous “field contacts,” 
during  which  she  was  to  be  evaluated  for  her  sales  perfor‐
mance.  Hutt  claims  that  her  cancellations  were  for  medical 
reasons,  and  that  Lozen  also  cancelled  on  her.  Ultimately, 
Hutt was placed on Final Warning Status in October, sched‐
uled  to  last  until  December  19,  2008,  for  failing  to  comply 
with  the  requirements  of  the  April  PIP.  The  Final  Warning 
required  Hutt  to  complete  a  series  of  field  contacts  with 
Lozen, Westfall, and another district manager. 
    Craig  King,  a  fifty‐eight  year  old  Solvay  employee,  was 
also placed on formal warning in June, about a month after 
Hutt  had  been  placed  on  formal  warning.  He  was  the  only 
other  representative,  out  of  the  ten  representatives  in  Indi‐
anapolis,  to  be  placed  on  warning  status.  On  the  day  Hutt 
was placed on  final warning, King was  also placed on  final 
warning. The written final warnings were substantially simi‐
lar,  with  portions  of  King’s  warning  cut  and  pasted  into 
Hutt’s  final  warning.  And  both  King  and  Hutt  received 
overall  ratings  of  “Does  Not  Meet  Expectations”  in  every 
category for their 2008 performance evaluations. 
    In February 2009, Hutt filed a complaint  with the EEOC 
alleging  age  discrimination  and  retaliation.  In  March,  both 
King’s  and  Hutt’s  ratings  were  revised  to  “Partially  Meets 
Expectations” as the result of an instruction from HR to cor‐
rect  an  administrative  error  in  the  ratings  calculation.  At  a 
6                                                        No. 13‐1481 

May  2009  sales  meeting,  Westfall  angrily  confronted  Hutt 
about  her  February  EEOC  charges  and  demanded  that  she 
and  her  attorney  fly  to  Atlanta  to  discuss  the  charges  with 
him.  In  June  2009,  King  was  terminated  from  Solvay,  but 
Hutt’s employment continued. 
    In  April  2010,  Hutt  was  informed  that  she  was  retroac‐
tively being removed from final warning, effective as of De‐
cember 11, 2009. By that time, she had been under a warning 
status for seven consecutive quarters, and had thus been in‐
eligible for incentive pay and bonuses for those months. 
       D. Alleged Favoritism towards Mike Netterville 
    Hutt also alleges that beginning in 2010, Lozen began to 
show favoritism towards Mike Netterville, another sales rep‐
resentative  in  Hutt’s  sales  territory.  He  was  provided  with 
an  email  list  of  new  physician  prospects  that  was  not  pro‐
vided to Hutt; he ended 2010 with a lower sales rank in the 
region  than  Hutt,  but received public recognition and  a bo‐
nus  that  Hutt  did  not,  in  part  because  Hutt’s  performance 
evaluation  by  Westfall  stated that her performance was un‐
acceptable.  In  2011,  the  company  began  ranking  Hutt  and 
Netterville as if they were one sales unit, even though other 
sales  representatives  were  ranked  individually.  The  duo 
ended the year 2011 ranked third in the region for sales, and 
Netterville again earned recognition and compensation as a 
top sales representative, but Hutt did not. Again, the reason 
she  did  not  earn  the  recognition  is  linked  to  her  poor  per‐
formance review: Lozen claims he was unable to rate Hutt’s 
overall  performance  because  she  cancelled  on  numerous 
field contacts with management during 2011. Hutt states that 
she participated in one field contact with Doug Zoeller, and 
that  she  was  forced  to  cancel  other  field  contacts  for  health 
No. 13‐1481                                                           7 

reasons, the death of her mother, and because Lozen refused 
to provide her with samples. 
        E. District Court Litigation 
    The  district  court  granted  Solvay’s  motion  for  summary 
judgment on the grounds that Hutt failed to identify a simi‐
larly‐situated  comparator  for  the  purposes  of  establishing  a 
prima  facie  case  of  discrimination  and  retaliation,  and  be‐
cause she was ineligible for bonus payments while on warn‐
ing status, leaving her with no cause of action under the In‐
diana Wage Payment Statute, which provides a cause of ac‐
tion to employees who earned wages that were subsequently 
withheld by the employer. Hutt timely appealed. 
                                   II 
    We  review  the  district  court’s  grant  of  summary  judg‐
ment  de  novo,  construing  all  facts  and  reasonable  inferences 
in the light most favorable to Hutt. See Wilson v. Cook Cnty., 
742 F.3d 775, 779 (7th Cir. 2014). We first turn to Hutt’s alle‐
gation  that  the  district  court  erred  in  granting  summary 
judgment  on  Hutt’s  age  discrimination  claim.  “A  plaintiff 
may  prove  employment  discrimination  under  the  ADEA, 
Title VII, and § 1981[ ] using either the direct method or indi‐
rect method.” Andrews, 743 F.3d at 234 (modification in orig‐
inal).  While  it  is  debatable  whether  the  two  methods  are 
sharply  distinguishable,  see  Bass  v.  Joliet  Pub.  Sch.  Dist.  No. 
86, 746 F.3d 835, 840 (7th Cir. 2014), under the direct method, 
“the plaintiff must present either direct or circumstantial ev‐
idence  of  discrimination  in  her  opposition  to  summary 
judgment.”  Id.  at  841.  Whether  direct  or  circumstantial,  the 
“evidence [must] permit the trier of fact to find that unlaw‐
ful discrimination caused the adverse job action.” Id. “Direct 
8                                                      No. 13‐1481 

evidence requires an admission of discriminatory intent, i.e. 
‘smoking gun’ evidence.” Alexander v. Casino Queen, Inc., 739 
F.3d  972,  979  (7th  Cir.  2014)  (internal  quotation  marks  and 
citations  omitted).  “Circumstantial  evidence,”  by  contrast, 
“typically includes (1) suspicious timing, ambiguous oral or 
written  statements,  or  behavior  toward  or  comments  di‐
rected  at  other  employees  in  the  protected  group;  (2)  evi‐
dence,  whether  or  not  rigorously  statistical,  that  similarly‐
situated employees outside the protected class received sys‐
tematically  better  treatment;  and  (3)  evidence  that  the  em‐
ployee was qualified for the job in question but was passed 
over in favor of a person outside the protected class and the 
employerʹs  reason  is  a  pretext  for  discrimination.”  Id.  “A 
party  may  combine  these  various  types  of  evidence  to  pre‐
sent  a  convincing  mosaic  of  circumstantial  evidence  from 
which  a  factfinder  can  make  a  reasonable  inference  of  dis‐
criminatory intent.” Teruggi v. CIT Grp./Capital Fin., Inc., 709 
F.3d 654, 660 (7th Cir. 2013) (internal quotation marks omit‐
ted). 
    The  district court  correctly concluded that  Hutt’s ADEA 
discrimination  claim  fails  under  the  direct  method,  as  she 
lacks  both  direct  and  circumstantial  evidence.  She  does  not 
provide  any  “smoking  gun”  evidence  wherein  Westfall  or 
Lozen, or any other Solvay employee, admits to discrimina‐
tion against Hutt on the basis of her age. Nor does she point 
to circumstantial evidence from which a rational juror could 
infer  that  Solvay  was  discriminating  against  Hutt  based  on 
her age. “To be convincing, [Plaintiff’s] evidence must point 
directly to a discriminatory reason for the employer’s action 
…  and  be  directly  related  to  the  employment  decision.”  Id. 
(citation and internal quotation marks omitted). But there is 
no evidence in the record that Lozen or Westfall, or any Sol‐
No. 13‐1481                                                        9 

vay employee, made any comments relating to, or even ref‐
erencing,  Hutt’s  age.  The  evidence  she  invokes  for  her  age 
discrimination  claim—Lozen’s  request  that  the  employees 
submit  their  birth  dates,  the  duration  and  frequency  of  the 
warnings  against  her,  Lozen’s  and  Westfall’s  hostile  behav‐
ior towards her, and Solvay’s warnings against Craig King—
does not “point to discriminatory intent, either individually 
or collectively.” Id. Rather, her assembled evidence amounts 
to  “an  amorphous  litany  of  complaints  about  a  myriad  of 
workplace  decisions,”  which  cannot  suffice  for  the  purpose 
of  establishing  an  age  discrimination  case  under  the  direct 
method. Id. (citations and internal quotation marks omitted). 
    Hutt  focuses  her  briefing  on  Solvay’s  treatment  of  Hutt 
and  Craig,  so  it  deserves  mention  why  this  is  not  circum‐
stantial evidence that can be used to make a case for age dis‐
crimination  under  the  direct  method.  Simply,  there  are  no 
facts  about  Solvay’s  treatment  of  Hutt  or  Craig  to  suggest 
that the company’s employment actions had anything to do 
with  their  ages.  Hutt  wants  us  to  extrapolate  that,  because 
Hutt and Craig were respectively 54 and 59 at the time of the 
employment actions—the two oldest sales representatives to 
be  placed  on  warning  status,  and  also  the  two  sales  repre‐
sentatives to be placed on the longest terms of warning sta‐
tus—Solvay must have acted with age‐based discriminatory 
intent.  But  the  circumstantial  evidence in this  case  does  not 
point  directly  to  a  discriminatory  reason  for  the  employer’s 
actions.  No  evidence  is  presented  in  support  of  the  conten‐
tion  that  the  younger  employees  on  warning  status,  or  in‐
deed  other  younger  Solvay  employees  in  general,  are  simi‐
larly‐situated  comparators,  “directly  comparable”  to  Hutt 
“in all material respects,” and with “other possible explana‐
tory  variables”  eliminated,  whose  differential  treatment 
10                                                         No. 13‐1481 

from  Hutt  would  allow  an  inference  of  age‐based  discrimi‐
nation.  See  Good  v.  Univ.  of  Chi.  Med.  Ctr.,  673  F.3d  670,  675 
(7th Cir. 2012); Coleman v. Donahoe, 667 F.3d 835, 841 (7th Cir. 
2012)  (“[T]he proposed comparator must be  similar enough 
to  permit  a  reasonable  juror  to  infer,  in  light  of  all  the  cir‐
cumstances,  that  an  impermissible  animus  motivated  the 
employer’s  decision.”).  Instead,  the  theory  that  Hutt  and 
Craig  were  singled  out  for  worse  treatment  based  on  their 
age is only asserted with “reliance on speculation.” Good, 673 
F.3d  at  676.  “[O]ne  might  guess  or  speculate  that  perhaps 
[Hutt’s  age]  might  have  made  a  difference  in  the  decision, 
but  guesswork  and  speculation  are  not  enough  to  avoid 
summary  judgment.”  Id.  at  675.  For  this  reason,  her  claim 
fails under the direct method. 
     We need not analyze the record under the indirect meth‐
od,  because  Hutt’s  briefs  do  not  raise  the  indirect  method, 
and  so  this  argument  has  been  waived.  See  Jones  v.  City  of 
Elkhart, Ind., 737 F.3d 1107, 1113 (7th Cir. 2013). Nonetheless, 
we note that she could not succeed under the indirect meth‐
od,  either.  Under  the  indirect  method  of  proof,  which  uses 
the test first set out in McDonnell Douglas Corp. v. Green, 411 
U.S. 792 (1973), the plaintiff must establish a prima facie case 
of  discrimination,  showing  that  (1)  she  was  a  member  of  a 
protected class; (2) she was performing her job satisfactorily; 
(3)  she  suffered  an  adverse  employment  action;  and  (4)  the 
employer treated similarly‐situated employees outside of the 
protected  class  (in  this  case,  younger  employees)  more  fa‐
vorably. Bass, 746  F.3d  at 841. Here, prongs 1  and 3 are not 
contested:  it  is  clear  that  Hutt,  aged  54  at  the  time  of  the 
summary judgment, was part of the protected age class, and 
that  she  suffered  adverse  employment  actions  in  being 
placed on formal and final warnings, and denied recognition 
No. 13‐1481                                                           11 

and compensation for her sales performance. But as we stat‐
ed in our analysis of the direct method, Hutt has not shown 
that  similarly‐situated  younger  employees  were  treated 
more favorably, and her failure to prove this prong is suffi‐
cient for our affirmance of the district court’s grant of sum‐
mary  judgment.  See  Chaib  v.  Indiana,  744  F.3d  974,  984  (7th 
Cir. 2014) (“[W]ithout similarly situated comparators, no in‐
ference  of  discrimination  arises  and  [Plaintiff’s]  disparate 
treatment claims fail under the indirect method.”). 
                                   III 
    Hutt’s retaliation claim does not fare any better. A retali‐
ation  claim  under  the  ADEA  may  be  established  by  either 
the direct or indirect method. Smith v. Lafayette Bank & Trust 
Co.,  674  F.3d  655,  657  (7th  Cir.  2012).  “Under  the  direct 
method  of  proof,  a  plaintiff  must  show:  (1)  she  engaged  in 
statutorily  protected  activity;  (2)  she  suffered  an  adverse 
employment action;  and (3) there is  a causal  connection  be‐
tween  the  two.”  Id.  Hutt  claims  that  her  protected  activity 
was the filing of the EEOC charge in February 2009, and she 
is correct that the filing of an EEOC complaint is a protected 
activity. See id. at 658. (The district court is correct that this is 
the only protected activity in  the record; John Hutt’s phone 
call in March 2008 never mentioned Hutt’s age, or any other 
attribute  that  would  give  the  Plaintiff‐Appellant  member‐
ship in a protected class.) 
    However,  the  main  defect  in  Hutt’s  retaliation  claim  is 
that she can assert no causal connection between the filing of 
the EEOC charge and Solvay’s adverse employment actions. 
See  Everroad  v.  Scott  Truck  Sys.,  Inc.,  604  F.3d  471,  481  (7th 
Cir. 2010) (“To survive summary judgment on her retaliation 
claim, [plaintiff] must present sufficient direct or circumstan‐
12                                                          No. 13‐1481 

tial  evidence  for  the  trier  of  fact  to  infer  there  was  a  causal 
link  between  the  protected  activity  and  [the  adverse  job  ac‐
tion].”).  Hutt  had  already  been  on  formal  warning  for  ap‐
proximately  ten  months  by  the  time  her  EEOC  charge  was 
filed  on  February  9,  2009.  While  Hutt  claims  that  the  dura‐
tion of her warning status was extended as the result of her 
EEOC  complaint,  this  claim  relies  on  conjecture  and  tem‐
poral  proximity  rather  than  evidence.  “[S]uspicious  timing 
alone  is  rarely  sufficient  to  create  a  triable  issue  … .  [I]t  is 
clear  that  mere  temporal  proximity  is  not  enough  to  estab‐
lish  a  genuine  issue  of  material  fact.”  Tomanovich  v.  City  of 
Indianapolis, 457 F.3d 656, 665 (7th Cir. 2006) (citation and in‐
ternal  quotation  marks  omitted).  See  also  Mobley  v.  Allstate 
Ins.  Co.,  531  F.3d  539,  549  (7th  Cir.  2008)  (noting  that  while 
there  may  be  an  exception  to  the  general  rule  that 
“[e]vidence of temporal proximity … is insufficient to estab‐
lish  a  causal  connection  for  a  claim  of  retaliation,”  such  an 
exception  “would  be  limited  to  matters  occurring  within 
days, or at most, weeks of each other”). Hutt’s allegation that 
she  was  angrily  confronted  by  Westfall  three  months  after 
filing  her  EEOC  charge  is  more  troubling,  but  again,  she 
gives  no  evidence,  direct  or  circumstantial,  that  links  West‐
fall’s confrontation to any adverse employment action taken 
by  Solvay.  For  this  reason,  accounts  of  Lozen  grabbing  her 
without  her  consent  also  fail  to  suffice  for  the  purpose  of  a 
retaliation claim. Her chosen legal theory—retaliation—calls 
for evidence of adverse employment actions linked to a pro‐
tected activity, not just evidence of problematic hostility. 
    Hutt could also have proceeded under the indirect meth‐
od of proof for her retaliation claim. If proceeding under the 
indirect method, the plaintiff must show “(1) she engaged in 
statutorily  protected  activity;  (2)  she  met  the  employer’s  le‐
No. 13‐1481                                                        13 

gitimate  expectations;  (3)  she  suffered  an  adverse  employ‐
ment action; and (4) she was treated less favorably than simi‐
larly  situated  employees  who  did  not  engage  in  statutorily 
protected activity.” Smith, 674  F.3d  at  657–58.  However, be‐
cause  Hutt  chose  to  proceed  exclusively  under  the  direct 
method framework for the retaliation claim in her appellate 
briefs,  any  argument  under  the  indirect  method  is  waived. 
Even  if  the  indirect  method  were  considered,  her  argument 
would likely fail as the result of her failure to introduce into 
the record a similarly‐situated comparator who had not filed 
an  EEOC  charge  and  who  was  treated  more  favorably  than 
Hutt. See Tomanovich, 457 F.3d at 667 (requiring a comparator 
who  “is  similarly  situated  [to  the  plaintiff]  with  respect  to 
performance,  qualifications  and  conduct,  …  and  had  en‐
gaged in similar conduct without such differentiating or mit‐
igating circumstances as would distinguish their conduct or 
the employerʹs treatment of them”). 
   For  these  reasons,  the  district  court  correctly  granted 
summary judgment on Hutt’s retaliation claim. 
                                 IV 
   Lastly, we turn to the Indiana Wage Payment Act claim. 
The statute provides: 
       (a) Every  person,  firm,  corporation,  limited  li‐
           ability  company,  or  association,  their  trus‐
           tees,  lessees,  or  receivers  appointed  by  any 
           court,  doing  business  in  Indiana,  shall  pay 
           each employee at least semi‐monthly or bi‐
           weekly,  if  requested,  the  amount  due  the 
           employee. 
14                                                       No. 13‐1481 

       (b) Payment shall be made for all wages earned 
           to  a  date  not  more  than  ten  (10)  business 
           days prior to the date of the payment. 
Ind. Code. § 22‐2‐5‐1. 
Hutt  asserts  that  incentive  pay  and  bonuses  constitute 
“wages” under the statute, and argues that she was deprived 
of  earned  wages  in  violation  of  the  statute  when  Solvay 
placed her on formal and final warning status in bad faith—
bad faith that may be established even if her retaliation and 
discrimination  claims  fail.  She  contends  that  summary 
judgment was not proper on this question because there ex‐
ists a genuine question of material fact as to whether Solvay 
acted in bad faith in placing Hutt on warning status. Solvay 
contends  that  it  is  beyond  dispute  that  Hutt  was  ineligible 
for  bonuses  while  on  formal  and  final  warning  status,  and 
that  her  placement  on  warning  status  did  not  involve  any 
bad faith conduct on the part of Solvay or its employees. 
    A  preliminary  question  is  whether  Hutt’s  bad  faith  con‐
duct  argument  was  waived  below.  It  appears  Hutt  at  least 
briefly  mentioned  this  concept  before  the  district  court:  her 
brief  in  response  to  Solvay’s  summary  judgment  motion 
stated that “[a] genuine issue of material fact also exists as to 
whether  Solvay’s  imposition  of  a  Formal  Warning  was  im‐
posed on Mrs. Hutt in bad faith to coerce her resignation or 
in retaliation for protected activities. Mrs. Hutt’s claim under 
the Wage Payment Statute for earned compensation is valid 
under  the  law,  independent  of  her  age  discrimination  and 
retaliation  claims.”  Pl.’s  Resp.  Defs.’  Joint  Mot.  Summ.  J.  at 
32 (N.D. Ind. Jul. 23, 2012), ECF No. 78. However, Solvay ar‐
gues  that  because  Hutt  did  not  elaborate  on  her  allegations 
of  miscellaneous  “bad  faith”  conduct  by  Solvay  before  the 
No. 13‐1481                                                         15 

district  court—that  is,  bad  faith  conduct  separate  from  Sol‐
vay’s alleged acts of retaliation and age discrimination—we 
should consider this argument waived. See Frey Corp. v. City 
of  Peoria,  Ill.,  735  F.3d  505,  509  (7th  Cir.  2013)  (“A  party 
waive[s] the ability to make a specific argument for the first 
time on appeal when the party fail[s] to present that specific 
argument  to  the  district  court,  even  though  the  issue  may 
have been before  the district  court in more general terms.”) 
(modifications  in  original)  (citations  and  internal  quotation 
marks omitted). 
   Solvay’s  point  on  waiver  is  compelling.  Having  scoured 
Hutt’s  opposition  brief  before  the  district  court,  we  cannot 
discern  a  substantive  allegation  of  bad  faith  that  is  inde‐
pendent  of  her age discrimination and retaliation claims. In 
supporting  her  contention  that  Solvay  acted  in  bad  faith, 
Hutt  argued  that  “Defendants’  actions  outlined  above  were 
taken due to her age and in retaliation for complaints to Sol‐
vay made” by John and Julia Hutt. In closing the section, she 
again asserted that Solvay’s actions in placing Hutt on warn‐
ing status “was a mere pretext for its intent to separate Mrs. 
Hutt  from  her job based on her  age  or in  retaliation for her 
participation  in  protected  activities.”  She  did  not  specify  or 
develop another theory of how Solvay acted in bad faith. 
    Because the Plaintiff‐Appellant failed to develop her bad 
faith  argument  below,  she  cannot  now  raise  this  argument 
for the first time on appeal. As we have found that the dis‐
trict  court’s  summary  judgment  on  the  retaliation  and  dis‐
crimination  claims  were  proper,  Plaintiff‐Appellant’s  Indi‐
ana Wage Payment Act claim also fails, because she is able to 
present no other theory of how Solvay’s disciplinary actions 
against  her  constituted  a  “bad  faith”  withholding  of  her 
16                                                    No. 13‐1481 

wages.  Accordingly,  we  affirm  the  district  court’s  grant  of 
summary judgment. 
                                V 
   For the foregoing reasons, we AFFIRM the district court’s 
judgment.